HUTCHESON, Circuit Judge.
I concur with the majority in their conclusion that “the right of recovery for the deaths of plaintiff’s children should have been submitted to the jury.” I concur with them in the reasons advanced in support of their conclusions that the evidence did not establish, as matter of law, that “their father’s negligence was the sole proximate cause of their deaths. That the jury might reasonably have concluded that their deaths were caused by the contributing or concurrent negligence of their father and the railroad company.” Because I do concur in these *176conclusions and in their supporting reasons, I am compelled to dissent from the other conclusion of the majority, that the evidence makes a case under which, as matter of law, there could be no recovery for the death of plaintiff’s husband. I not only think this conclusion is logically indefensible, but I think that it can be demonstrated that it is equally opposed to the words of the Florida statutes and to the meaning and effect given to those words by the Florida decisions.
By the words of section 7051 of the Florida statutes quoted in the majority opinion, the burden in crossing accidents is on railway companies to show absence of negligence on their part. By the words of section 7052 of the Florida statutes, also quoted, where the defendant shows that the negligence or consent of the complainant is the sole cause of the injury, its burden is fully sustained, and no recovery may be had. Where it shows no more than that-complainant and defendant are both at fault, its -burden is only partially sustained, and the plaintiff, though his damages are diminished by the amount of his fault, may still recover.
I cannot find within the ambit of the statutory words any support for the conclusion of the majority that, though the negligence of the driver is not the sole proximate cause, but only a concurring or contributing cause of the injury, the degree of his contributory negligence may be so much greater than that of defendant as to completely bar his recovery. The statutes of Arkansas expressly provide that contributory negligence shall not prevent recovery when it is of less degree than defendant’s negligence. Section 8575, Crawford & Moses’ Digest; Bradley v. Mo. Pacific R. Co. (C. C. A.) 288 F. 484, 496. While in Georgia by construction the courts have imposed this meaning on a statute having the same words as the Florida statute. Lamb v. McAfee, 18 Ga. App. 584, 90 S. E. 103, 105. This rule, however, does not obtain in Florida. In Atlantic Coast Line R. Co. v. Watkins, 97 So. 350, 121 So. 95, 101, where recovery was allowed, the court said: “While we think that both the company and its engineer were at fault in the lack of reasonable prudence, * * * the degree of recklessness and lack of prudence shown by Mr. Watkins [for whose death plaintiff sued] was vastly greater.”
I have carefully examined the Florida decisions from the beginning. They have without varying held, as to crossing accidents, that, where both plaintiff and defendant are legally negligent, that is, where the -negligence of each proximately contributes or concurs to produce the injury, plaintiff and those in the vehicle with him may recover without regard to the amount or degree of fault of the plaintiff; that, where plaintiff’s negligence is the sole proximate cause of the injury, neither the plaintiff nor any of those in the vehicle with him may recover, for the reason that in that case defendant has rebutted the presumption of negligence cast on it by the statute and shown itself free from fault.
Every decision cited by the majority bases on Atlantic Coast Line R. Co. v. Miller, 53 Fla. 246, 44 So. 247, 249. Back of it are two decisions to the same effect. ‘In an attempted demonstration of this position, I shall set out brief extracts from the cases, italicizing the controlling words:
“The proofs show, conclusively, * * * that the injury'to the plaintiff on this occasion resulted solely and entirely from her own reckless, careless, and negligent act of attempting to cross the track immediately in front of a moving locomotive. » * * Under these circumstances she is by law not entitled to recover from the railroad company for the injuries so received. * * * There was no evidence of any negligence on the part of the defendant company that was the proximate cause of, or that contributed to the bringing about of, the injury to the plaintiff. On the other hand the uneontra-dieted evidence * * * showed affirmatively that it was not guilty of any negligence that contributed to the production of the injury to the plaintiff, but the plaintiff’s own testimony * * * showed that the accident and injury to her resulted solely from her own recklessness and imprudence.” Seaboard Air Line R. Co. v. Barwick, 51 Fla. 304, 41 So. 70, 71.
“In order to their recovery of damages negligence of the railroad company must have existed, and must have been the proximate cause of the injury; for if the heedlessness or lack of prudence of the party injured was the sole proximate cause of the injury, he cannot recover damages, however negligent the railroad company may otherwise have been.” Seaboard Air Line Ry. v. Smith, 53 Fla. 375, 43 So. 235, 240.
“Under our statute the defendant railroad company is liable for all injury to persons and property caused by the running of its engines and ears, unless the company shall show that it has used all ordinary care and diligence upon the occasion to avoid or prevent the injury. There was no ca/reless*177ness or negligence on the part of the defendant shown or proven by the plaintiff that contributed to the bringing about of the injury, and the unshaken and uncontradiated evidence for the defense affirmatively showed that no such negligence was attributable to the defendant, but that the deceased brought down the shocking accident upon himself solely by his careless driving upon the defendant’s railway track immediately in front of a rapidly approaching train, of whose presence he must have known, that was too close upon him when he first got upon the track to he stopped by any known, human agency, without coming in violent collision with him.” Atlantic Coast Line R. Co. v. Miller, 53 Fla. 246, 44 So. 247, 249.
“Conceding that the plaintiff’s own testimony shows negligence on her part, as there was some evidence tending to show negligence in the fireman, the case should have been submitted to the jury to determine the liability of the defendant, if any, and if damages are allowed, to dimmish them ‘in proportion to the amount of default attributable to’ the plaintiff.” Johnson v. Louisville & N. R. Co., 59 Fla. 305, 52 So. 395, 197.
“The imprudence of the plaintiff helow in * * * heedlessly riding his motorcycle up to and directly in front of the approaching train * * * exhibited a lack of prudence which the known risks demanded that lie should exercise. The engineer * * * had the right to presume * * * that he would not attempt to cross the track ahead of the train with such a narrow margin of time in which to accomplish it, under such circumstances the speed of the train. * * * could not he considered the proximate cause of the injury. Atlantic Coast Line Ry. v. Miller, 53 Fla. 246, 44 So. 247.” Seaboard A. L. Ry. v. Tomberlin, 70 Fla. 435, 70 So. 437, 438.
“The negligence of the plaintiff in undertaking to cross the track * * * under the circumstances was very great. It would not be wrong to say that it amounted to recklessness. * % We think that such heedlessness or lack of prudence amounting to a positive disregard, of danger was the sole proximate cause of the injury.” Louisville & N. R. Co. v. Padgett, 71 Fla. 90, 70 So. 998, 999.
“The immediate cause of the injury was the choking down of the plaintiff’s engine, causing his ear to stop on the railroad track. With that the railroad had nothing to do>, and in no way contributed to it. •’ * * If the engine of the automobile had not choked down when it got on the track, the accident would not have occurred. ' * This was the proximate cause of the accident, and the railroad was not guilty of negligence in not guarding against the possibility of the automobile breaking down when on its track.” Louisville & N. R. Co. v. Harrison, 78 Fla. 381, 83 So. 89, 90.
In Egley v. S. A. L. R. Co., 84 Fla. 147, 93 So. 170, 171, the judgment of the court was “affirmed, on the authority of the S. A. L. v. Tomberlin, 70 Fla. 435, 70 So. 437; L. & N. v. Padgett, 71 Fla. 90, 70 So. 998.”
In Atlantic C. L. R. Co. v. Gornto, 89 Fla. 99, 103 So. 117, the judgment was “reversed upon authority of” the Egley, Padgett, and Tomberlin Cases.
“It seems clear that the injury was caused by the plaintiffs’ own negligence, since, if they had in fact looked down the track, they would have seen the train before going so near the track that injury was inevitable. a * Had there been negligence of the defendant railroad company in operating its train as alleged, which appreciably contributed to causing the injury, the defendant would be liable for damages under the statute, even though negligence of the plaintiffs also proximalely contributed to the injury.” Florida East Coast R. Co. v. Davis, 96 Fla. 171, 117 So. 842, 844.
“By the well-established rule of this court, the record not only exhibits that degree of flagrant carelessness on the part of plaintiff as would bar recovery, but, we think it meets and rebuts the presumption of negligence east on it by the law.” Southern R. Co. v. Mann, 91 Fla. 948, 108 So. 889, 890.
“Although the plaintiff was not under the evidence chargeable with the contributory negligence of her husband, yet if he was negligent in driving the automobile upon the track in front of the approaching railroad cars, and this negligence on his part was the sole proximate cause of the collision, * * * plaintiff would have no right to recover.” Seaboard A. L. R. Co. v. Watson, 94 Fla. 571, 113 So. 716, 720.
Three late Florida cases, collecting up, analyzing, and stating the rule of the Florida cases in accordance with this view, are Germak v. Florida East Coast R. Co., 95 Fla. 991, 117 So. 391, 393; Atlantic Coast Line R. Co. v. Watkins, 97 Fla. 350, 121 So. 95; Covington v. S. A. L. R. Co., 99 Fla. 1102, 128 So. 426. In the Germak Case, the court, because of the Florida statute, refused to follow the rule of the Goodman Case, 275 *178U. S. 66, 48 S. Ct. 24, 72 L. Ed. 167, 56 A. L. R. 645. It declared that the effect of the Florida statute is :
“If it appears that the injury was caused solely by the negligence of the party injured, there can be no recovery, * * * and, if both the injured and the employees of the railroad company were at fault in causing the injury, there may be a recovery, but the damages will be reduced in proportion to the contributory negligence of the injured party.”
The Watkins Case, a case in my opinion undistinguishable from this, was a suit by a widow for the death of her husband in a crossing accident. The statute was re-examined in the light of the authorities, and it was held that, though the evidence showed that the degree “of recklessness and lack of prudence shown by plaintiff’s decedent” was “vastly greater” than the negligence of the defendant, plaintiff could recover, her damages, however, to be greatly diminished because of that fault.
In Covington v. S. A. L. R. Co., 99 Fla. 1105, 128 So. 426, 428, the Supreme Court held that a child, injured in a crossing accident while in a car which his father was driving, was not entitled to recover, because his father’s negligence was the sole proximate cause of the injury. It approved the language of the District Judge: “There can be no doubt of these facts, and how could it be possible that any negligent act of the defendant contributed to the injury, I cannot see.” While in his concurring opinion Brown, J., said: “The evidence so strongly preponderated to sustain the plea that the collision and injury was due solely to the negligence of the father that this court would not be authorized to hold the lower court in error in granting the motion for new trial.”
In Claughton v. Atlantic Coast Line R. Co., 47 F.(2d) 679, this court correctly announced and applied the Florida rule that, while the sole negligence of a driver is a. bar to recovery for a crossing injury, contributory negligence is not. Such negligence bars neither the driver nor those in the vehicle with him. It merely diminishes'the amount of the recovery of those negligent or responsible for the negligence. Bradley v. Mo. Pac. R. Co. (C. C. A.) 288 F. 484.
The opinion of the majority advances a - third view as maintainable in Florida, that there are degrees of contributory negligence, and that a driver may be so contributorily negligent as that, though the recovery of those in the ear with him will not be barred because his negligence is not the sole but a concurring proximate cause of the injury, his own recovery will be.
I find no warrant in the Florida statute nor in any of its decisions for this view. I think it overrules the Claughton Case. I respectfully dissent from it.